Lopez v Schultz (2020 NY Slip Op 02023)





Lopez v Schultz


2020 NY Slip Op 02023


Decided on March 20, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 20, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., NEMOYER, TROUTMAN, AND BANNISTER, JJ.


1272 CA 19-01353

[*1]BRUNILDA LOPEZ, AS PARENT AND NATURAL GUARDIAN OF WILSON MORALES, AN INFANT, AND WILSON MORALES, PLAINTIFFS-RESPONDENTS,
vKARL SCHULTZ, IN HIS INDIVIDUAL AND OFFICIAL CAPACITY, JASON WHITENIGHT, IN HIS INDIVIDUAL AND OFFICIAL CAPACITY, CITY OF BUFFALO AND BUFFALO POLICE DEPARTMENT, DEFENDANTS-APPELLANTS.


TIMOTHY A. BALL, CORPORATION COUNSEL, BUFFALO (DAVID M. LEE OF COUNSEL), FOR DEFENDANTS-APPELLANTS. 
DOLCE PANEPINTO, P.C., BUFFALO (JONATHAN M. GORSKI OF COUNSEL), FOR PLAINTIFFS-RESPONDENTS. 

	Appeal from an order of the Supreme Court, Erie County (John F. O'Donnell, J.), entered January 24, 2019. The order, among other things, denied defendants' motion for summary judgment dismissing plaintiffs' complaints. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on March 2, 2020,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: March 20, 2020
Mark W. Bennett
Clerk of the Court